Citation Nr: 0406201	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  90-49 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran was a member of the Army National Guard of Texas 
and had active duty for training from November 1980 to April 
1981 and had reserve duty from August 1981 to January 1989.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

FINDINGS OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's low back 
disorder, status post decompression L5-S1 and lateral 
arthrodesis, is causally related to any incident during 
active service.


CONCLUSION OF LAW

The veteran's low back disorder, status post decompression 
L5-S1 and lateral arthrodesis, was not incurred in or a 
result of military service.  38 U.S.C.A. §§ 101(24), 1131, 
5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.1(m), 3.6, 
3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

It appears that some of the veteran's service medical 
records, including those from his period of active duty for 
training from November 1980 to April 1981, are unavailable, 
despite repeated attempts by the RO to obtain them from the 
National Personnel Records Center (NPRC).  Service medical 
records dated from March 1983 to September 1988 are 
associated with the claims file.  On a report of his medical 
history completed in July 1984, the veteran indicated that he 
had recurrent low back pain.  When examined on that same day, 
during his service in the Texas National Guard, the veteran's 
spine and other musculoskeletal system were normal, and he 
was found qualified for retention.

Post-service, private medical records are associated with the 
claims file.  An October 1998 X-ray report includes an 
impression of multilevel lumbar spondylosis, primarily 
affecting lumbar nerve 4 to lumbar nerve 5 and lumbar nerve 5 
to sacral nerve 1 (L4-5 and L5-S1).

A March 1999 X-ray report includes a diagnosis of lower 
lumbar degenerative changes and unchanged spondylolisthesis.

A March 1999 private medical magnetic resonance imaging (MRI) 
report includes an impression of grade I spondylolisthesis at 
L5-S1, with a suggestion of pars defect at that level, 
bilateral bony neuroforaminal narrowing at L5-S1, the left 
greater than the right, and mild left-side L5-S1 disc bulge.  
There was also evidence of L4-5 disc space narrowing and disc 
degeneration, with minimal right-side 2-3 millimeter disc 
bulge.

In a May 1999 written statement, J.E.M., M.D., a 
neurosurgeon, reported that the veteran had a medical history 
of having been in good health until October 1998, when he was 
struck in the back by a forklift while working.  The veteran 
complained of low back pain radiating to the back of both 
legs.  He tried physical therapy and muscles relaxants, which 
did not help, and Vicodin, which provided some relief.  The 
veteran's MRI and X-rays showed spondylolisthesis at L5-S1 
and, according to Dr. J.E.M., some motion when comparing two 
of the X-rays at the lumbosacral level.  Upon clinical 
examination, the impression was mechanical pain related to 
L5-S1 spondylolisthesis, and instability at that level.  The 
physician suggested surgery and planned a decompression and 
fusion at that level.

An August 1999 office record from S.J.M., M.D., reports that 
the veteran injured his back in October 1998 and then again 
experienced severe pain in March 1999 when he attempted to 
operate a forklift.  The veteran complained of pain in the 
midline radiating into both buttocks to the anterior aspect 
of both thighs, down the anterior aspect of both shins, into 
the dorsum of the feet with tingling.  X-rays revealed a 
fairly severe degeneration at L4-L5 and L5-S1 with the 
spondylolisthesis.  Upon examination, the clinical impression 
was spondylolisthesis at L5-S1.  The doctor recommended 
decompression and lateral arthrodesis with left posterior 
iliac crest bone graft.

In November 1999, the medical records reflect that the 
veteran underwent a laminectomy at L5 and lateral arthrodesis 
of L5 to S1 with left posterior iliac crest bone graft.

In a January 2000 office record, Dr. S.J.M. noted that the 
veteran had severe low back pain.  In a January 2000 letter 
to Dr. S.J.M., Dr. J.E.M. also noted the veteran complained 
of back and leg pain.

In a February 2000 office record, Dr. S.J.M. reported the 
veteran's complaint of low back pain, first on the right 
side, then later on the left side.  Dr. S.J.M. noted that the 
veteran's X-rays looked excellent.

A June 2000 medical record from Dr. S.J.M. reports that the 
veteran complained of continuing severe back pain 
occasionally radiating into the right leg.  The X-rays 
revealed the arthrodesis to be solid.  Dr. S.J.M. referred 
the veteran to physical therapy.

In July 2000, the veteran underwent an additional MRI.  The 
impression included status post laminectomy at L5-S1 and 
grade I anterolisthesis of L5 on S1.  The interval disc was 
uncovered posteriorly and a small to moderate size diffuse 
annular disc bulge was found to be causing mild bilateral 
neural foraminal narrowing at that level, without evidence of 
central canal stenosis.  The report also noted mild to 
moderate spondylosis at L4-5, without evidence of central 
canal or neural foraminal stenosis.  In an entry dated that 
same day, Dr. J.E.M. noted that the MRI revealed a possible 
free fragment at L4-5, one level above his previous surgery.

Also in July 2000, W.W.S., M.D., P.A., conducted an 
independent medical examination of the veteran for the 
purposes of reporting the findings to the Texas Workers' 
Compensation Insurance Fund.  Dr. W.W.S. noted the veteran's 
injury in March 1999 and the surgery performed in November 
1999.  He stated that the veteran complained of back pain 
with posterior radiation into the lower extremities in a 
sciatic fashion.  Dr. W.W.S. noted that the veteran's past 
medical history was noncontributory, and provided a diagnosis 
of fusion, L5-S1, and radiculitis of the lower extremities.

In an August 2000 letter to Dr. S.J.M., Dr. J.E.M. reported 
that he saw the veteran on the date of the letter, and he 
complained of midline non-radiating low back pain with 
occasional aching in his legs.  The veteran's follow-up MRI 
showed a good decompression, and he appeared to have a good 
fusion on flexion-extension films.

According to Dr. S.J.M.'s September 2000 through January 2001 
office medical records, the veteran continued to complain of 
low back pain, although he showed some improvement and his X-
rays revealed a solid arthrodesis at L5-S1.

In February 2001, Dr. S.J.M. noted that an MRI of the 
veteran's back taken that month showed no significant change 
from the previous July 2000 MRI, although the veteran 
continued to report similar symptoms.

In April 2001, in separate reports, Drs. S.J.M. and J.E.M. 
noted that the veteran continued to complain of non-radiating 
lower back pain and severe tenderness.

In his July 2002 notice of disagreement, the veteran 
contended that his back disorder was first diagnosed in 
November 1980 while he was in basic training, and that he 
sought treatment at the Fort Leonard Wood Hospital in 
Missouri in November 1980.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provision 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claim file to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  It is noted that the development of medical 
evidence appears to be complete.  By virtue of a rating 
decision dated in June 2002, a statement of the case (SOC) 
dated in February 2003, and associated correspondence issued 
since the veteran filed his claim, he has been given notice 
of the information and/or medical evidence necessary to 
substantiate his claim.  He was advised that if he adequately 
identified relevant records with names, addresses, and 
approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the veteran of the evidence obtained and 
considered in deciding his claim in the February 2003 SOC.  
In addition, the veteran was advised of the specific VCAA 
requirements by letter dated in July 2001.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio, supra (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  
The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.

In the present case, the veteran has been informed on 
multiple occasions, including by rating decision and 
statement of the case, of the types of evidence which would 
be necessary to substantiate his claim, and the RO has 
obtained clinical records pertinent to his claim.  This 
evidence was duly considered by the RO when it issued the 
February 2003 SOC.

Our over-riding concern is that there be no prejudice to the 
appellant in going forward to a final decision in this case.  
Upon careful review of the file and consideration of the 
VCAA, the Board finds that no useful purpose would be served 
in remanding this matter for more evidentiary or procedural 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).  See also Kuzma v. Principi, 341 
F.3d 1237 (Fed. Cir. 2003).

The veteran contends, and his claims file appears to support, 
that some of his service medical records are missing, 
especially those from his active training service from 
November 1980 to April 1981.  The Board notes that the RO 
requested the veteran's service medical records from the 
National Personnel Records Center (NPRC) in July 2001 and 
again in January 2002.  The NPRC responded that those records 
currently associated with the claims file were the only ones 
available.  Then in December 2002, the RO asked the NPRC to 
search additional records from Fort Leonard Wood Hospital in 
Missouri, where the veteran contends he was hospitalized in 
November or December 1980.  No additional records were found.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§ 1100, 1131; 38 C.F.R. § 3.303, a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred or aggravated while performing active duty for 
training (ADT) or injury incurred or aggravated while 
performing inactive duty training (IADT).  38 U.S.C.A. 
§§ 101(24), 106; 38 C.F.R. § 3.6.

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. 
§ 101(2) as "a person who served in the active military, 
naval, or air service, and who is discharged or released 
therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(24) defines the term "active military, 
naval, or air service" as including "active duty" and "any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty."  The 
term "active duty" is defined in 38 U.S.C.A. § 101(21) to 
include "full-time duty in the Armed Forces, other than 
active duty for training."  Further, "active duty for 
training" includes full-time duty performed by Reservists 
for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).  Annual training is an example of active duty for 
training, while weekend drills are inactive duty training.  
As noted above, the appellant performed ADT from November 
1980 to April 1981 in the Army National Guard of Texas and, 
thereafter transferred to the Air Force Reserve, where he 
served from August 1981 to January 1989.

Thus, with respect to the appellant's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT, or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is not legally merited for IADT service when the 
disability results from a disease process.  See, e.g., Brooks 
v. Brown, 5 Vet. App. 484, 487 (1993).

The Court of Appeals for Veterans Claims has recognized these 
important distinctions between different types of military 
service in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see 
also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995).  The 
Board will refer to the appellant as a "veteran" in this 
decision, although he does not currently meet the above 
definition of that term under the law.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the Federal Circuit Court, which has stated 
that "a veteran seeking disability benefits must 
establish...the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran contends that he injured his back in November or 
December 1980 while in basic training.  No service medical 
records are available from that time.  The RO twice requested 
the NPRC to search for these records in July 2001 and January 
2002, and the NPRC reported that no records were available.  
In addition, the RO requested the NPRC to search reports of 
Fort Leonard Wood Hospital, where the veteran says he 
received treatment in 1980, and again the NPRC advised the RO 
in December 2002 that no records were found.

As stated above, although the veteran contends that he 
incurred back injury in basic training, and was hospitalized 
for it, no service medical records are available to show 
documentation of this event.  In any event, even if the Board 
were to accept that the veteran was treated for back pain in 
1980, a service medical examination conducted in July 1984 
found no abnormalities with regard to his spine or 
musculoskeletal system.  While the Board notes that in July 
1984 the veteran indicated on a medical history form that he 
had some recurrent back pain, it is the medical examiner's 
opinion, that which noted no abnormalities, on which the 
Board most relies.

The veteran's private medical records, dated from October 
1998 to April 2001, clearly show a current diagnosis of low 
back disorder.  The veteran underwent back surgery in 
November 1999 and continued to complain of low back pain 
through the final medical record associated with the claims 
file dated in April 2001.  However, mere diagnosis is 
insufficient to be eligible for VA disability benefits.  The 
medical evidence must also show not only a currently 
diagnosed disability but also a causal or etiological 
relationship between this current disability and some event 
or injury in service.

The Board notes that the veteran first sought back treatment 
in October 1998, some ten years after discharge from reserve 
service and eighteen years after his ADT, after sustaining an 
intercurrent injury in October 1998 when he was struck by a 
forklift while on the job.  More important, in May 1999, Dr. 
J.E.M. reported, after meeting with the veteran, that the 
veteran had a medical history of having been in good health 
until that October 1998 injury.

As noted, the veteran contends that he sustained a back 
disorder during ADT in November or December 1980 and was 
treated for the disorder at Fort Leonard Wood Hospital, 
Missouri.  While the veteran's service medical records for 
that time are unfortunately unavailable, the available 
service medical records indicate that in July 1984 he was 
examined and his spine and other musculoskeletal system were 
normal.  Although the evidence shows that the veteran 
currently has a post-operative back disorder, no competent 
medical evidence has been submitted to show that this 
disability is related to service or any incident thereof.  
Indeed, as stated above, the record reflects that his 
musculoskeletal system was normal during a periodic service 
examination in July 1984, although he did report low back 
pain.  Furthermore, the first post-service evidence of record 
of a back disorder is from 1999, more than ten years after 
the veteran's discharge from reserve service.  In short, no 
medical opinion or other medical evidence relating the 
veteran's low back injury to service or any incident of 
service has been presented.

We have no reason to doubt the veteran's account of his 
injury and hospitalization during National Guard basic 
training.  However, even if the Board were to acknowledge 
that the veteran was treated for a back disorder or pain in 
service in 1980, the evidence does not show that he incurred 
a chronic disorder at that time, or that there was continuity 
of symptomatology from that time forward.  As discussed 
above, the fact remains that when examined in July 1984, his 
back was normal, and the first indication of a back 
disability was in 1999.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim.  
Therefore, there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

ORDER

Service connection for low back disorder is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



